Case 0:20-cv-60416-AMC Document 110-2 Entered on FLSD Docket 08/13/2021 Page 1 of 21




                      EXHIBIT 96
Case 0:20-cv-60416-AMC Document 110-2 Entered on FLSD Docket 08/13/2021 Page 2 of 21



                                                                        Page 1

    1                       UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
    2
    3                    CASE NO. 20-60416-CIV- CANNON/HUNT
    4
    5      TOCMAIL INC., a Florida
           corporation,
    6
                           Plaintiff,
    7
           -vs-
    8
           MICROSOFT CORPORATION, a
    9      Washington corporation,
   10                    Defendant.
           __________________________________/
   11
   12
   13                         VIDEOTAPED DEPOSITION OF
                                      AMAR PATEL
   14
   15
   16                         Wednesday, March 10, 2021
                                12:02 p.m. - 8:58 p.m.
   17
   18
                                   By videoconference
   19
   20
   21
   22
   23
   24                      Stenographically Reported By:
                              Dianelis Hernandez, FPR
   25

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 110-2 Entered on FLSD Docket 08/13/2021 Page 3 of 21



                                                                        Page 2

    1      APPEARANCES:
    2
    3      On behalf of the Plaintiff:
               JOHNSON & MARTIN, P.A.
    4          500 W. Cypress Creek Road
               Suite 430
    5          Fort Lauderdale, Florida 33309
               954-790-6699
    6          BY: Joshua D. Martin, Esquire via videoconference
               josh.martin@johnsonmartinlaw.com
    7
    8
           On behalf of the Defendant:
    9          GREENBERG TRAURIG, LLC
               1000 Louisiana Street
   10          Suite 1700
               Houston, Texas 77002
   11          713-374-3541
               BY: Mary-Olga Lovett, Esquire via videoconference
   12          lovettm@gtlaw.com
   13
   14
           VIDEOGRAPHER:      Edan Cope
   15
           ALSO PRESENT:      Michael Wood
   16                         Aaron Wolke
                              Rachel Hymel
   17                         Evie Cobos
   18
   19
   20
   21
   22
   23
   24
   25

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 110-2 Entered on FLSD Docket 08/13/2021 Page 4 of 21



                                                                        Page 3

    1                           INDEX OF PROCEEDINGS
    2       WITNESS                                                    PAGE
            AMAR PATEL
    3       DIRECT EXAMINATION BY MR. MARTIN                               5
    4       CERTIFICATE OF OATH                                          238
            CERTIFICATE OF REPORTER                                      239
    5       READ & SIGN LETTER TO WITNESS                                240
            ERRATA SHEET                                                 241
    6
    7
                                  PLAINTIFF EXHIBITS
    8       EXHIBIT                      DESCRIPTION                   PAGE
            Exhibit    1    Expert disclosures                            14
    9       Exhibit    2    PowerPoint presentation                       24
            Exhibit    3    E-mail chain                                  32
   10       Exhibit    4    E-mail chain                                  42
            Exhibit    5    Expert report                                 46
   11       Exhibit    6    Sonar phish anti-evasion update               49
            Exhibit    7    E-mail chain                                  63
   12       Exhibit    8    10/11/2016 E-mail                             66
            Exhibit    9    PowerPoint presentation                       67
   13       Exhibit    10   3/10/2017 E-mail                              81
            Exhibit    11   PowerPoint presentation                       81
   14       Exhibit    12   E-mail chain                                  85
            Exhibit    13   E-mail chain                                  91
   15       Exhibit    14   Bosh discussion prep                          99
            Exhibit    15   PowerPoint presentation                      111
   16       Exhibit    16   E-mail chain                                 117
            Exhibit    17   E-mail chain                                 133
   17       Exhibit    18   E-mail chain                                 146
            Exhibit    19   Hypothetical example                         157
   18       Exhibit    20   Targeted PDF                                 167
            Exhibit    21   8/21/2018 E-mail                             179
   19       Exhibit    22   4/27/2020 E-mail                             181
            Exhibit    23   PowerPoint presentation                      182
   20       Exhibit    24   3/13/2019 E-mail                             194
            Exhibit    25   PowerPoint presentation                      194
   21       Exhibit    26   Appendix                                     203
            Exhibit    27   E-mail chain                                 208
   22       Exhibit    28   PowerPoint presentation                      225
   23
   24
   25

                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 110-2 Entered on FLSD Docket 08/13/2021 Page 5 of 21



                                                                         Page 20

    1      most commonly observed cyberthreats?
    2                  A.    Yes.
    3                  Q.    And you said that that started around 2015,
    4      2016?
    5                  A.    We observed phishing scaling up in the
    6      2017, sort of the -- I would say December, January and
    7      then going into -- December, January 2000 -- January 2017
    8      and the escalating in the year 2017.
    9                  Q.    Do you know when did Microsoft first start
   10      seeing phishing in any capacity?
   11                  A.    I don't know the answer to that.
   12                  Q.    The next sentence there says, "he will
   13      explain how Safe Links was developed."               Can you please
   14      explain how Safe Links was developed?
   15                  A.    Yeah.   So Safe Links was originally
   16      created --
   17                        MS. LOVETT:      I'm going to object to
   18                  vagueness of the question.           I'm sorry.
   19                        But, Mr. Patel, go ahead and do your best.
   20                        THE WITNESS:      Okay.
   21                  A.    So Safe Links was originally created as a
   22      reputation service where we used a reputation server to
   23      evaluate links clicked on by users who receive links
   24      within Microsoft mail, Office 365 mail.               It eventually
   25      evolved as the sort of state or the art -- attacker state

                                     Veritext Legal Solutions
        800-726-7007                                                       305-376-8800
Case 0:20-cv-60416-AMC Document 110-2 Entered on FLSD Docket 08/13/2021 Page 6 of 21



                                                                      Page 23

    1                  A.   Well, the -- would you mind if I clarify a
    2      little bit?
    3                  Q.   Sure.
    4                  A.   When we think about observed cyberattack,
    5      in my context a cyberattack is -- there is a difference
    6      between -- what a cyberattack is and the tactics used to
    7      conduct these cyberattacks.          A cyberattack can be a
    8      phishing attack or it can be a ransomware attack or it
    9      can be what's referred to as advance persistent threat
   10      where an attacker is trying to gain a foothold in some
   11      kind of corporate infrastructure.             And so these are what
   12      we think about as cyberattacks.
   13                       When we think about this network evasion we
   14      think of that as a tactic where the attacker is trying to
   15      use a technique in order to increase the likelihood of
   16      success in their attack.        And so I just wanted to be
   17      clear on the language.       Commonly cyberattacks today
   18      include phishing attacks, you know, ransomware attacks,
   19      more targeted attacks on infrastructure to gain foothold.
   20      But a common -- a tactic that we have observed that is
   21      used today is network evasion.           And, yes, you can say
   22      it's a common tactic.
   23                  Q.   So I mean, would you call network evasion
   24      an attack vector?
   25                  A.   I would say -- I would call network evasion

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 110-2 Entered on FLSD Docket 08/13/2021 Page 7 of 21



                                                                           Page 24

    1      a tactic for evading detection for an -- a tactic an
    2      attacker uses to evade security products.                  That's how I
    3      would refer to it.
    4                  Q.    Okay.   So regarding the statement here,
    5      "Mr. Patel will opine that network evasion is not the
    6      most commonly observed cyberattack," would you change the
    7      wording of that in any way?
    8                  A.    I think the wording is fine.              I think
    9      what's stated here is accurate, but I'm just trying to
   10      clarify, you know, how I think about the problems.                    You
   11      are asking me my opinion, but I think the way it's stated
   12      here is fine.
   13                  Q.    Okay.   What cyberattacks would be more
   14      common sitting here in 2021 than network evasion?
   15                  A.    Well, phishing is a type of cyberattack
   16      that is very common today.
   17                  Q.    Is it the most common?
   18                  A.    Phishing I would say it's most common, yes.
   19                        MR. MARTIN:      Aaron, can you pull MICROSOFT
   20                  42251, please?
   21                        (Plaintiff's No. 2 was marked for
   22                  identification.)
   23      BY MR. MARTIN:
   24                  Q.    Okay.   This is what we are marking as
   25      Exhibit 2 to your deposition today.                  Have you seen this

                                     Veritext Legal Solutions
        800-726-7007                                                             305-376-8800
Case 0:20-cv-60416-AMC Document 110-2 Entered on FLSD Docket 08/13/2021 Page 8 of 21



                                                                      Page 37

    1      again?
    2                  A.   A verdict is just the determination from
    3      Sonar whether it thought the website -- the link was good
    4      or bad.
    5                  Q.   Okay.   So a good verdict means the link was
    6      good?
    7                  A.   The good verdict means that at the time we
    8      evaluated that URL we determined it was clean.             The
    9      reason why I'm making that clarification is URLs can be
   10      submitted to detonation so we may see the same URL
   11      multiple times and we may render a different verdict at a
   12      different time.
   13                  Q.   Okay.   And what is -- it goes on to say,
   14      "even at the time of click."          What is time of click?
   15                  A.   Time of click is when Safe Links is enabled
   16      for a customer and the user clicks on a link in the mail,
   17      and at that time of click the link is then routed to the
   18      detonation service.
   19                  Q.   Okay.   So what does it mean that Sonar --
   20      where it says here, "Sonar returned always good verdict
   21      even at the time of click or after submission?"
   22                  A.   Let me see here.        I'm just trying to find
   23      that sentence again.
   24                  Q.   Yeah.   Right next to where Aaron's arrow is
   25      on the bullet point.

                                    Veritext Legal Solutions
        800-726-7007                                                        305-376-8800
Case 0:20-cv-60416-AMC Document 110-2 Entered on FLSD Docket 08/13/2021 Page 9 of 21



                                                                       Page 51

    1      says, "route URL traffic through a specific region to
    2      combat geo evasion."       Do you see that?
    3                   A.    Yes.
    4                   Q.    So how does routing traffic through a
    5      specific region combat geo evasion?
    6                   A.    So this is a case where an attacker may
    7      decide to show the intended victim a different website
    8      based on the region through which that user is visiting
    9      the attacker's website.        And so by geo distributing the
   10      routing of our detonation traffic we have the ability to
   11      show the attacker a region that they are expecting to see
   12      for their intended victim.
   13                   Q.    So why does the document describe two
   14      different solutions for IP evasion versus geo evasion?
   15                   A.    I'm just looking at the document real quick
   16      here.       Are you referring to the diagram in your question?
   17                   Q.    Well, no, just those two bullet points, you
   18      know, they had -- they both -- one says it's combating
   19      geo evasion, one has, you know, something regarding
   20      combating Microsoft IP evasion.             Those are two different
   21      bullet points providing two different solutions there.
   22                         So my question was:         Why does that document
   23      describe two different solutions for those two things,
   24      for geo evasion versus Microsoft IP evasion?
   25                   A.    Yeah, I think the document is just

                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 110-2 Entered on FLSD Docket 08/13/2021 Page 10 of
                                      21


                                                                        Page 78

   1      of that top red arrow.        So it is a piece of code designed
   2      to check for certain IP ranges.             Then designed to check
   3      if they are associated with the list of companies that
   4      are included in the malware itself, and then based on
   5      that the malware will decide how it will execute.
   6                        And the last point I'll make is if you look
   7      at, let's see here, just for clarity sake I'm going to
   8      count lines here, one, two, three, four, five, six,
   9      seven -- the seventh line down starting with the
  10      "s("eieErFy," that if you reorder the letters is FireEye,
  11      and if you look in the box to the right you'll notice
  12      there is a company noted there called FireEye, just to
  13      confirm that this obfuscated and that if you unpack the
  14      letters you'll notice that they are listed on the right.
  15                  Q.    Okay.   So and I appreciate that
  16      explanation.      So is this slide showing IP evasion based
  17      on the IP addresses of these companies that are on the
  18      right?
  19                  A.    The slide is showing a code snippet that an
  20      attacker is using to enable IP evasion.
  21                  Q.    Okay.
  22                        THE COURT REPORTER:          I'm sorry to
  23                  interrupt, Counsel, can we just take a two second
  24                  break?
  25                        MR. MARTIN:      Yes.

                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 0:20-cv-60416-AMC Document 110-2 Entered on FLSD Docket 08/13/2021 Page 11 of
                                      21


                                                                     Page 98

   1      used which is easily attributable to Microsoft."             So why
   2      is an IP address range used which is easily attributable
   3      to Microsoft?
   4                  A.      So we have a Microsoft service and we route
   5      our traffic out Microsoft IP ranges, that's a fact.              For
   6      the vast majority of services, you know, in Microsoft
   7      that's perfectly fine.          Because we discovered and also
   8      know about this idea of where an attacker will attempt to
   9      evade detection by identifying Microsoft's IP ranges and
  10      serve a different payload, we introduced IP Anonymization
  11      to address that situation.
  12                          And so, again, the reason why I was asking
  13      above.
  14                          THE WITNESS:      If we can scroll up in the
  15                  mail, please.
  16                  A.      In regards to that comment I didn't know
  17      what they had turned on, and that's why I asked are they
  18      running their entire -- our entire security stack?              Is
  19      Safe Links turned on?         Is safe attachments turned on?
  20      It's not just one switch that turns everything on.              You
  21      actually have to configure the services to turn on the
  22      different protections and select for whom.
  23                          I think you'll notice in the mail that the
  24      person indicated, you know, they did it for a small group
  25      of users.        So we weren't sure, you know, what was turned

                                      Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 110-2 Entered on FLSD Docket 08/13/2021 Page 12 of
                                      21


                                                                      Page 136

   1                  A.   There are situations where an attacker will
   2      identify Microsoft's IP ranges and then decide to serve a
   3      different kind of website.         They may serve Website B
   4      instead of Website A.       And so in situations where
   5      attackers are trying to determine what kind of web pages
   6      to serve a user we use Proxify as a way to route
   7      detonation traffic out non-Microsoft IP ranges.
   8                  Q.   So what is its purpose?
   9                  A.   The purpose of Proxify is to provide a
  10      mechanism to route our detonation traffic out of
  11      non-Microsoft IP ranges.
  12                  Q.   And what is Proxify?
  13                  A.   Can you be more specific in your question?
  14                  Q.   Yeah.   What is Proxify?           I mean, what
  15      exactly is it?
  16                  A.   It's a company that provides a service for
  17      routing traffic.
  18                  Q.   For routing IP traffic?
  19                  A.   For routing internet, outbound internet
  20      traffic.
  21                       MR. MARTIN:      Okay.      So if you keep
  22                  scrolling there, Aaron, there is a chart there
  23                  that says Proxify effectiveness.
  24      BY MR. MARTIN:
  25                  Q.   What exactly is this showing?

                                   Veritext Legal Solutions
       800-726-7007                                                          305-376-8800
Case 0:20-cv-60416-AMC Document 110-2 Entered on FLSD Docket 08/13/2021 Page 13 of
                                      21


                                                                    Page 138

   1      number is the volume of traffic, the volume of link --
   2      sort of the volume of detonations for URLs where the
   3      traffic was routed through a non-Microsoft IP range.               And
   4      that's what the 89479001 means.            That's the total.    The
   5      3807745 is what was routed.
   6                  Q.   Okay.   So 4.25 percent of URLs are routed
   7      through Proxify as of that April 15, 2019 date?
   8                  A.   Yeah, I don't know what the time span --
   9      what the beginning time span was.             But, yeah, between
  10      some start point, since 4/15 -- yeah, since 4/15/2019 to
  11      whenever the end date was on this study, 4.25 percent of
  12      the 89479001 was routed through Proxify.
  13                  Q.   Okay.   And then the next line says, over --
  14      "of the total routed through Proxify 389568," which in
  15      parenthesis is 10.23 percent URLs resulted in 200 OK.
  16      First of all, what does 200 OK mean?
  17                  A.   A 200 OK is an HTTP code.          It simply means
  18      that we were able to reach the page successfully.
  19                  Q.   Is it the same thing as a 200 status code?
  20                  A.   It's a status code.          Correct.
  21                  Q.   So what is that line saying there?
  22                  A.   It's saying some portion of the URLs that
  23      were routed result to a page whereas they didn't resolve
  24      previously.
  25                  Q.   Okay.   So is that correct there that 10.23

                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 110-2 Entered on FLSD Docket 08/13/2021 Page 14 of
                                      21


                                                                    Page 143

   1      BY MR. MARTIN:
   2                  Q.     So this says in that first sentence, this
   3      is an e-mail to you on April 30, 2019 and some others at
   4      Microsoft.       It says, "we currently route only non-200 and
   5      non-zero response code unscrambled URLs to Proxify."
   6      What exactly does that mean?
   7                  A.     Yeah, so what that means is, you know, we
   8      weren't -- we weren't routing all traffic.             We were --
   9      since we were just starting out with using Proxify we
  10      wanted to understand if it would be effective, obviously,
  11      and clearly the data show it was effective.             But we
  12      wanted to essentially pick a criteria for deciding when
  13      to route an URL to the IP Anonymization infrastructure.
  14                  Q.     Okay.   So has Microsoft started routing
  15      URLs that were turning a 200 response code through
  16      Proxify as of today's date?
  17                  A.     We use other -- we are routing much more
  18      now.    We have expanded our -- how much we route using
  19      different criteria, which is proprietary.
  20                  Q.     Okay.   Well, other than -- I don't need to
  21      know anything other than 200 status code.             So is
  22      Microsoft as of today routing URLs that return a 200
  23      status code through Proxify?
  24                  A.     We route URLs using the prior criteria and
  25      we've added new criteria to expand the number of URLs

                                     Veritext Legal Solutions
       800-726-7007                                                        305-376-8800
Case 0:20-cv-60416-AMC Document 110-2 Entered on FLSD Docket 08/13/2021 Page 15 of
                                      21


                                                                     Page 145

   1      some of our trade secrets.         We don't necessarily -- let
   2      me put it in a different way.
   3                       We don't actually have to determine if we
   4      get a 200 OK or not 200 OK to determine if we should
   5      route a link clicked to Proxify.             We don't actually need
   6      to know whether it's 200 OK or non-200 OK to route an URL
   7      clicked through Proxify today.
   8                  Q.   Okay.   So you are saying the status code is
   9      no longer the criteria that's used to determine whether
  10      URLs are routed through Proxify?
  11                  A.   Status code is used.           We still use the
  12      non-200 OK and non-zero, but we have added a new approach
  13      where we do not need to know the status code to route.
  14                  Q.   And that's how you are saying that some 200
  15      status code would actually be routed through Proxify?
  16                  A.   That's right.       I don't -- you know, I don't
  17      know, but I assume that given the volume we are talking
  18      about some of them will be 200 OK.              I think it's safe to
  19      say that.
  20                  Q.   Okay.   So when did that new criteria start
  21      where it was more than just non-200 and non-zero response
  22      code being routed through Proxify?
  23                  A.   You know, we have been working on it for
  24      I'd say six to eight months, and recently rolled out,
  25      probably near the beginning of this year or -- I'd say in

                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 110-2 Entered on FLSD Docket 08/13/2021 Page 16 of
                                      21


                                                                     Page 146

   1      this quarter.
   2                  Q.    Okay.   So and I don't want to misstate what
   3      you are saying.      So where this says here, "we currently
   4      route only non-200 and non-zero response code unscrambled
   5      URLs to Proxify," that was the old way and that was up
   6      through maybe Q1 of this year, and now there is a new
   7      criteria where some 200 status code could get routed
   8      through Proxify?
   9                  A.    Yeah.   You know, we have evolved our
  10      techniques.      We have identified new novel ways to do this
  11      routing so we have been working on developing that
  12      technology last year and we've now been able to get it in
  13      production earlier this year.
  14                        MR. MARTIN:      Okay.      Aaron, can you pull up
  15                  58185?
  16                        (Plaintiff's No. 18 was marked for
  17                  identification.)
  18      BY MR. MARTIN:
  19                  Q.    Okay.   This is an e-mail chain.         The first
  20      e-mail there is April 16, 2020; do you see that?
  21                  A.    Yes.
  22                        MR. MARTIN:      Okay.      Aaron go down to -- and
  23                  this is Exhibit 18 -- go down to 58188.          You can
  24                  keep going down.
  25

                                    Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 110-2 Entered on FLSD Docket 08/13/2021 Page 17 of
                                      21


                                                                    Page 152

   1      threats, you know.        And we call that a single point of
   2      failure in the security world.
   3                        In general, we don't want to have a single
   4      point of failure because if you are, you know, hinging on
   5      one thing going right 100 percent of the time, you know,
   6      we know just based on human experience that's not a wise
   7      thing to do.      And so that's why we have these different
   8      layers of protection, which I mentioned prior, like the
   9      time travel, like the identity protection, like heuristic
  10      clustering, the types of technology we use if there is a
  11      compromise.      And so it doesn't necessarily mean that we
  12      are not going to catch attacks that are employing IP
  13      evasion.
  14                  Q.    Could an attacker black list both Microsoft
  15      IP addresses and Proxify IP addresses to redirect safe
  16      Safe Links to a benign site every time Safe Links
  17      connects to the site?
  18                  A.    An attacker can choose to black list
  19      anyone.
  20                  Q.    Yeah.    So if -- can an attacker black list
  21      both Microsoft IP addresses and Proxify IP addresses to
  22      redirect Safe Links to a benign site every time Safe
  23      Links connects?
  24                  A.    They could choose to do that, but if they
  25      did that they are telling us something about them.              You

                                     Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 110-2 Entered on FLSD Docket 08/13/2021 Page 18 of
                                      21


                                                                       Page 167

   1      that technology and make it work correctly.
   2                        And so as you noted, it may not have been
   3      available when we started, but certainly it is available,
   4      and we knew about it, and we were evolving the technology
   5      to advance the state of the art.                And that's what I
   6      wanted to clarify.
   7                  Q.    Okay.   I appreciate that.
   8                        So just so I'm understanding so while
   9      things were in the works in 2020, this URL in this
  10      example would not have been routed through Proxify
  11      because it returned a 200 OK status, correct?
  12                  A.    If an URL -- when we first launched IP
  13      anonymization, if an URL gave us a 200 OK we would not
  14      have routed to Proxify as noted by the documentation we
  15      reviewed previously where the -- it was stated we used
  16      non-200 OK, non-zero.         And subsequently we changes that
  17      criteria as we have discussed prior.
  18                        MR. MARTIN:        Aaron, can you show the
  19                  targeted PDF?
  20                        (Plaintiff's No. 20 was marked for
  21                  identification.)
  22      BY MR. MARTIN:
  23                  Q.    Okay.   Looking at another example here.               In
  24      this case the hypothetical target company has an internet
  25      address of 172.217.0.132; do you see that?

                                      Veritext Legal Solutions
       800-726-7007                                                           305-376-8800
Case 0:20-cv-60416-AMC Document 110-2 Entered on FLSD Docket 08/13/2021 Page 19 of
                                      21


                                                                       Page 187

   1      won't be shown to the user in effect protecting the
   2      user."      So what do you mean there?
   3                  A.     Yeah.   And I apologize if I conflated a few
   4      things.      I felt like I may have.           So yeah, let me
   5      clarify.      If a company is using Zscaler for routing their
   6      outbound internet traffic and an attacker is choosing to
   7      evade Zscaler's IP ranges, well, when a user clicks on a
   8      link to go visit that site the attacker is going to see
   9      Zscaler IP ranges and then show them the clean --
  10      basically show them a clean site because, you know, they
  11      are basically keying off Zscaler's IP ranges to choose if
  12      they show a bad site or a good site.
  13                         And if they are interested in evading
  14      Zscaler, well, then they are just going to show the user
  15      a clean site, in which case the user is protected.                And
  16      that's independent of our detonation service.                That might
  17      be the confusing part.         That potential flaw benefit is
  18      independent of our detonation service.                It's merely a
  19      nature of the fact that a customer has or is using
  20      Zscaler and an attacker is choosing to show one page
  21      versus another based on Zscaler's IP ranges.
  22                         So I can see how that may have been
  23      confusing.       We are kind of mixing context here.
  24                  Q.     Okay.   So if the attacker is evading
  25      Zscaler IP ranges, how is it that the malicious payload

                                     Veritext Legal Solutions
       800-726-7007                                                        305-376-8800
Case 0:20-cv-60416-AMC Document 110-2 Entered on FLSD Docket 08/13/2021 Page 20 of
                                      21
Case 0:20-cv-60416-AMC Document 110-2 Entered on FLSD Docket 08/13/2021 Page 21 of
                                      21
